t c summary opinion united_states tax_court john haynes jr petitioner v commissioner of internal revenue respondent docket no 20509-05s filed date john haynes jr pro_se dennis r onnen for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time of filing pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all rule references are to the tax courts rules_of_practice and procedure and all section references are to the internal_revenue_code as amended case this case is before the court on respondent’s motion for summary_judgment pursuant to rule background this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of a notice_of_federal_tax_lien in order to collect petitioner’s unpaid federal income taxes for and petitioner filed his income_tax return for and received a refund of dollar_figure for the taxable_year petitioner filed his federal_income_tax return and received refunds of dollar_figure and dollar_figure respectively an audit occurred on date and subsequently respondent mailed a notice_of_deficiency to petitioner in which respondent determined deficiencies in petitioner’s federal income taxes for taxable years and in the amounts of dollar_figure and dollar_figure respectively together with accuracy-related_penalties pursuant to sec_6662 for and in the amounts of dollar_figure and dollar_figure respectively the notice_of_deficiency was mailed to petitioner at the following addresses fishing river road liberty missouri and post office box liberty missouri copies of the notice_of_deficiency were also sent to petitioner’s authorized representative richard t jones at the following address post office box rolla missouri the aforementioned liberty missouri address is the same address stated on petitioner’s federal_income_tax returns for taxable years and petitioner failed to file a petition to this court in response to the notice_of_deficiency accordingly respondent assessed the deficiencies determined for taxable years and together with the penalties and interest applicable thereon on date on date respondent mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice that informed petitioner that a notice_of_federal_tax_lien had been filed because there were unpaid tax_liabilities for taxable years and in the amounts of dollar_figure and dollar_figure respectively the cdp_notice informed petitioner of his right to a hearing to appeal the collection action and to discuss payment method options publication collection appeal rights together with form request for a collection_due_process_hearing form was enclosed with the cdp_notice petitioner timely mailed a form petitioner’s case was then referred to the internal_revenue_service irs appeals_office in kansas city and assigned to james c callanan the appeals officer mr callanan mailed an acknowledgement letter to petitioner’s representative leonard g goldammer mr goldammer on date in the letter mr callanan scheduled a cdp hearing by telephone on date and also offered mr goldammer an opportunity to have either a face- to-face conference or a hearing by correspondence the date hearing was continued until date petitioner requested a face-to-face conference which was held on date with petitioner mr callanan and mr goldammer in attendance a second face-to-face conference occurred between mr callanan and mr goldammer on date at the date conference petitioner acknowledged that he had received the notice_of_deficiency but had relied on his representative at that time to file a petition with the court petitioner acknowledged that it was his responsibility to assure that a petition was filed with this court and that he had failed in this duty after this admission mr callanan explained to petitioner that because he had received a notice_of_deficiency the merits of the underlying deficiencies could not be raised as part of the cdp hearing the parties then discussed the appropriateness of the collection action the filing of the notice_of_federal_tax_lien and possible collection alternatives with respect to the collection alternatives discussed at the date cdp hearing petitioner requested that any collections action be rescinded on the grounds that the outstanding liabilities from taxable years and would ultimately be satisfied by one of two ways through a refund petitioner anticipated as a result of his yet-to-be-filed amended returns for taxable years and or through a refund petitioner anticipated from his yet-to-be-filed federal_income_tax return for taxable_year mr callanan rejected petitioner’s proposal on the basis that petitioner had yet to file any of the returns proposed and because any refund would at that point be purely speculative there would be no way to assure that refunds would repay the liabilities owed in the alternative mr callanan raised the possibility that petitioner might be able to enter into an installment_agreement petitioner however stated that he would not be financially able to accept such an arrangement the cdp hearing concluded without further mention of collection alternatives on date mr callanan met with mr goldammer to review petitioner’s financial statement at this meeting mr goldammer protested that such a review was not necessary as the refunds that petitioner anticipated receiving would cover his outstanding liabilities owed on date mr goldammer left a voicemail message on mr callahan’s voicemail system reiterating petitioner’s position that the collection action should be abandoned in the light of the refunds that petitioner anticipated he was to receive from the filing of amended returns for taxable years and and his federal_income_tax return for mr callanan contacted mr goldammer and reiterated that petitioner’s proposal was still unacceptable in that same conversation mr callanan informed mr goldammer that despite his continuing rejection of petitioner’s proposal he would work on petitioner’s financial statement and get back to him on date mr callanan contacted mr goldammer and informed him that because the outstanding liability owed was below dollar_figure--dollar_figure to be precise--he could accept an installment_agreement mr callanan then proposed that petitioner agree to make monthly payments of dollar_figure petitioner rejected this offer the record in this case includes petitioner’s federal_income_tax return for the taxable_year on that return petitioner reported wages salaries and tips in the amount of dollar_figure petitioner also reported rental income from six residential and commercial properties that he owns including a banquet hall as of the time the present motion was filed petitioner had filed neither his federal_income_tax return for taxable_year nor any amended returns for or discussion with respect to the pending motion petitioner was permitted to file a response but elected not to file one summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 sec_6320 generally provides that the irs cannot proceed with the collection_of_taxes by way of the filing of a notice_of_federal_tax_lien with respect to a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the proposed filing in the form of an irs office of appeals hearing sec_6330 provides that the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he or she did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 sec_6330 provides that the determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary if the taxpayer is dissatisfied with the determination made after the hearing judicial review of the determination such as that sought in this case is available see generally 114_tc_176 where the validity of the underlying tax_liability is at issue the court will review the matter de novo 115_tc_35 where the taxpayer challenges the assessment procedures of the case the court will review the matter for abuse_of_discretion 114_tc_604 goza v commissioner supra in order to prevail under abuse_of_discretion a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner’s position is twofold he challenges both the underlying liability as well as respondent’s assessment procedures with respect to his case with respect to the first prong however because petitioner received a notice_of_deficiency for taxable years and but did not file a petition with this court we cannot consider the underlying liability therefore our inquiry rests solely with the question of whether respondent’s assessment procedures and in particular his rejection of petitioner’s collection alternative were done arbitrarily and without sound basis in fact or law id petitioner’s argument that respondent should rescind or abandon the collection action based on the amount of money he anticipated receiving from refunds claimed on federal_income_tax returns is at best speculatively optimistic mr callanan reasonably explained to petitioner on more than one occasion that it would be impossible for him to rescind the collection action based on petitioner’s proposal especially where petitioner had not yet filed any amended returns for taxable years or and where his return for taxable_year was not even due for another months petitioner presented no additional evidence aside from his assertion that refunds would be due to him from the aforementioned returns in support of his proposal despite his assertion that he was unable to remit the amount of liabilities owed petitioner did not present any evidence that he was financially unable to make payments while the record is silent as to petitioner’s income at the time that the present motion was filed we note that neither petitioner nor his representative offered evidence showing that petitioner did not still possess the assets or maintain the income level as reflected on his federal_income_tax return for mr callanan however gave full consideration to petitioner’s situation repeatedly offering petitioner the alternative of installment payments in fact mr callanan revisited petitioner’s financial statement and determined that because the amount of liabilities owed was dollar_figure petitioner could request an installment_payment option mr callanan then proposed an installment_payment whereby petitioner would pay dollar_figure per month when mr callanan presented this installment payment- option to petitioner it was summarily rejected the record is replete with examples of how mr callanan was more than accommodating to petitioner throughout his dealings with him in sum we are convinced that mr callanan verified that applicable law and administrative procedures had been met and determined that the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary for his part petitioner has offered no credible_evidence showing that respondent’s determination was arbitrary capricious or without sound basis in law we therefore conclude that these is no genuine issue of material fact and that respondent is entitled to an entry of decision as a matter of law based upon our review of the relevant evidence and law in this case we sustain the determination of respondent to proceed with the proposed collection action to collect petitioner’s unpaid income_tax liabilities for taxable years and to reflect the foregoing an appropriate order and decision will be entered for respondent
